Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/707271, filed 10/27/2017.  The instant application has a filing date of 10/30/2018 which is later than 12 months after the date on which the provisional application was filed.
Examiner notes that 35 USC 119(e) states:
if the application for patent filed under section 111(a)  or section 363  is filed not later than 12 months after the date on which the provisional application was filed and if it contains or is amended to contain a specific reference to the provisional application. The Director may 41(a)(7), pursuant to which the 12-month period set forth in this subsection may be extended by an additional 2 months if the delay in filing the application under section 111(a)  or section 363  within the 12-month period was unintentional. No application shall be entitled to the benefit of an earlier filed provisional application under this subsection unless an amendment containing the specific reference to the earlier filed provisional application is submitted at such time during the pendency of the application as required by the Director. The Director may consider the failure to submit such an amendment within that time period as a waiver of any benefit under this subsection. The Director may establish procedures, including the payment of the fee specified in section 41(a)(7), to accept an unintentionally delayed submission of an amendment under this subsection.


Drawings
The drawings were received on 6/29/2020.  These drawings are not accepted.
The drawings are objected to because of the inclusion of extraneous written matter.  For example, note the text used to label the various structural features of FIG. 1 and FIG. 2.  Reference characters are required to refer to structural features of the apparatus and the detailed description of the invention (using these reference characters) indicate and explain each of these features.  Thus, there is no need to have to explain on the drawing sheet what are the features.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

A hand held exercise device comprising: 
a one piece, unitary hollow elongated body, comprising:
a head portion having bulbous shape asymmetrical along its length and being closed at a first end; wherein the head portion is configured to contain a quantity of a loose material while still allowing the user reasonable and desired movement of said material therein;
an elongate handle portion of constant diameter extending from and having a smaller diameter than said head portion; sad elongate handle portion having an open second end with a fastening portion adjacent said second end; wherein said handle portion is configured to provide a secure gripping surface for at least a single hand of a user;

a generally spherical securing cap configured to be fitted to either the fastening portion of said second end of said elongate handle portion or said second fastening portion of said extension handle and configured to confine said material within the device during use while allowing a user to easily fill, empty, or exchange a variety of materials to easily adjust the weight of the device at a users' discretion; said spherical shape of said cap being configured to provide additional grip security to resist centrifugal forces generated during use.


Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to all claims using the term “optional” with regards to the extension handle, it is not clear as to whether or not the extension handle is actually required by the claims or if this extension handle is optional as part of the device.  Under the broadest reasonable interpretation standard, for this Office action only, Examiner does not consider the optional handle to be required by the claim language.
As to claim 3, its is unclear as to what feature the shape is larger than.

With regards to claim 8, in amending the claim to be an independent claim, rather than depend on claim 1 (or any others preceding claim 8),the various structural features set forth (such as, but not limited to: said…elongated shape, said extension handle, said cap, etc.) no longer have proper antecedent basis within claim 8.  Correction is required. 
Accordingly, the claims will be examined as best understood by the Examiner.

Examiner’s note:  The claim proposed above obviates the rejections set forth under 35 USC § 112


Claim Rejections - 35 USC § 102
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weck (US Patent Application Publication 2017/0095689)

As to Claim 1, Weck discloses a hand-held device (Fig 11) comprising an asymmetrical deliberately unbalanced hollow elongated shape (16) open at one end only and a cap or lid (14) and an optional additional extension handle (not required).

As to Claim 2, Weck discloses the device of claim 1 wherein the asymmetrical deliberately unbalanced hollow elongated shape is open at one end only is of a single, hollow piece in its entirety, whether created as such or assembled (Fig 6).



As to Claim 4, Weck discloses the device of claim 1 wherein the open end is of a suitable length and smaller circumference inrelation to the larger and bulbous closed end to provide a reasonable and secure gripping surface for at least a single hand of the user (Fig 6).

As to Claim 5, Weck discloses the device of claim 1 wherein the open end is fitted with a cap or lid (14; Fig 11) of a secure nature to contain a given material within the device from escaping during exercise while allowing the user to easily fill, empty or exchange a variety of materials to easily adjust the weight of the device at the users' discretion (Fig 6) and also being of a larger and preferably, but not limited to, a spherical shape in relation to the gripping surface to provide additional grip security to resist centrifugal forces generated during swinging and circular motions (Fig 11).

As to Claim 6, Weck discloses the device of claim 1 further comprising an optional extension handle (not required) open at both ends and of a hollow nature in its entire length and of a similar circumference in its entire length to the gripping surface of the device and of an appropriate and suitable length to provide a secure and suitable gripping surface for at least two hands.

As to Claim 7, Weck discloses the device of claim 1, when assembled with the said optional extension handle (not required) at the open end provides additional continuous internal volume for a given material secured by the said cap or lid


said asymmetrical deliberately unbalanced hollow elongated shape open at one end only (Fig 6), of a single, hollow piece in its entirety, whether created as such or assembled wherein the closed end is of a larger and suitable size and bulbous shape to contain a quantity of a given material while still allowing the user reasonable and desired movement with the open end of a suitable length and a smaller circumference in relation to the larger and bulbous closed end to provide a reasonable and secure gripping surface for at least a single hand of the user and said optional extension handle open at both ends and of a hollow nature in its entire length and of a similar circumference in its entire length to the gripping surface of the device and of an appropriate and suitable length to provide a secure and suitable gripping surface for at least two hands and said securing cap or lid of wherein the open end is fitted with said cap or lid of a secure nature to contain a given material within the device from escaping during exercise while allowing the user to easily fill, empty or exchange a variety of materials to easily adjust the weight of the device at the users' discretion and said cap or lid also being of a larger and preferably, but not limited to, a spherical shape in relation to the gripping surface to provide additional grip security to resist centrifugal forces generated during swinging and circular motions thus providing a handle of greater length, therefor allowing greater resistance, leverage, torque and/or momentum (Figs 6 and 11).

As to Claim 9, Weck discloses a method of providing resistance, leverage, torque and/or momentum for the purpose of exercising the human body, the method requiring a hand held device of claim 1 (Fig 6 and 11) that is elongated, hollow, open at one end (Fig 6), the closed end being of a size and shape to contain a quantity of a given material (50), the open end being of a length and circumference to provide a reasonable and secure gripping surface (Fig 11), a cap or lid (14);
the method comprising the steps of:


As to Claim 10, Weck discloses the method of claim 9 further comprising the steps of removing said cap or lid from the device, securing the said optional extension handle on to the open end of the device, adding any desired material to the additional continuous internal volume to increase the weight of the assembled device, securing said cap or lid to said optional extension handle (Fig 6);
the user then grasping the assembled said device with one or two hands, the user then moving the assembled device in any desired and appropriate manner to generate an even greater variety of resistance, leverage, torque and/or momentum (Fig 1).

As to Claim 11, Weck discloses the method of claim 9 further including the use of two of the devices, grasping one in each hand, the user moving each hand in an appropriate and desired manner to generate an even greater variety and combination of resistance, leverage, torque and or momentum (Fig 1).



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A final rejection is intended to close the prosecution for an application. However, a final rejection is not the end of the road for a patent application. Applicants have multiple options (the most common listed below) when an application is under a final rejection.  Please note that this list is not exhaustive and the examiner again stresses the retention of a registered practitioner to secure the applicant's best interests.
1.	Request an interview with the examiner. (MPEP §713.09)
2.	File an after final response (MPEP §714.12, §714.13)
3.	File a Request for Continued Examination (RCE) under 37 CFR 1.114.  (See MPEP §706.07(h))
4.	File a Continuing Application under 35 USC 111(a) and 35 USC 120 (benefit of earlier filing date). (MPEP §201.03-§201.08)
5.	Appeal to the Patent Trial and Appeal Board (PTAB).  (MPEP §1200)
6.	Allow the case to go abandoned (MPEP §711).
A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:
http://www.uspto.gov/web/offices/pac/mpep/index.html
Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  Applicant is reminded that a final rejection sets a statutory period for response which is important and cannot be waived. Limited extra time is available but will require a petition and fee for an extension of time under 37 CFR 1.136(a) filed prior to or concurrently with a response filed after the statutory period for response has lapsed. 
Note that unless the examiner reopens prosecution, applicant successfully removes all grounds of rejection otherwise places the application in condition for allowance, or applicant otherwise stops the running of the statutory period for response, the application will go abandoned as a matter of law after 6 months from the mailing of the final rejection. See MPEP §  711 and § 714.12-13.

Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/8/2021